Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record does not teach a system, and a method singly or in combination that comprises an installed driver backing store comprising a second copy of a second driver, the second driver being a different version of a first driver, an operating system configured to prompt a reboot of the system to update a driver based on a determination that the driver store and the installed driver backing store include different versions of the driver, and the first copy of the second driver and the second copy of the second driver in the installed driver backing store cause the operating system to avoid prompting the reboot of the system to update the first driver. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of computing systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114